Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I and A-I and B-II in the reply filed on 6/10/21 is acknowledged.  Applicant indicated that claims 4, 10-13, and 15 are withdrawn as reading on unelected matter.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the element “an entire outer peripheral surface” which appears to be claiming the same as the “a circular outer peripheral surface” of claim 1.  Applicant does not make clear in the claim or specification how or in what way these two are different or how one is measured differently than the other.  Thus this renaming of the same element leads to confusion and a lack of clarity to one skilled in the art making it indefinite.
Claim 3 recites the limitation "an average Zn concentration of an entire outer peripheral surface is from 3 mass% to 12 mass%”, one skilled in the art would not know how this is obtained or measured, thus making it indefinite.  It is not clear how one is to measure “an average” concentration of entire element thus it is indefinite to one skilled in the art.  The concentration of the whole is a single value, as such it is unclear if applicant is wishing to actually average sections of a whole (if so what those sections are is not defined) or if applicant means to average multiple tubes made in production.  As claimed one skilled in the art would not know how or what is being averaged to meet the claim as written, thus making the clam indefinite.
Claim 3 recites the limitation “Zn concentration of an entire outer peripheral surface is from 3 mass% to 12 mass%” is indefinite as one skilled in the art would not know how specifically how this concentration is determined.  Applicant appears to be claiming an area density but this is used where depth or thickness of the object is know/defined.  One skilled in the art would not know how it is measured in this claim.  One skilled in the art would not know what depth is used to measure the weight (one 
Examiner notes that claim 3 remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi Aluminum (JP 2016003802).
Regarding Claim 1, Mitsubishi Aluminum teaches a heat transfer tube (element 1) made of aluminum (page 1 of translation), comprising a streak-shaped Zn diffusion layer (element 4) which is spirally formed (page 7 of translation) on a circular outer peripheral surface along a length direction (fig. 1-6).
Regarding Claim 2, Mitsubishi Aluminum teaches the Zn diffusion layer is provided in a region of 50% or more of the circular outer peripheral surface (per fig. 1, 2, 6a, 7, 8a, 9).
Regarding claim 5, Mitsubishi Aluminum anticipates claimed elements as it teaches an average diffusion depth of a maximum of 2% Zn concentration is from 80-
Regarding claim 7, Mitsubishi Aluminum teaches an outer diameter of the heat transfer tube is from 3mm-10mm (page 3 translation; overlapping with the claimed 4 mm to 15 mm), wherein a bottom wall thickness of the heat transfer tube is from .3mm-.6mm (page 4, translation; overlapping with the claimed 0.2 mm to 0.8 mm), and
wherein a plurality of fins (elements 32) which are spirally formed (page 7 of translation) along the length direction are provided on an inner peripheral surface of the heat transfer tube.
Regarding claim 9, Mitsubishi Aluminum teaches wherein the heat transfer tube is inserted into insertion holes of a plurality of heat sinks (elements 15) which are arranged to be parallel to each other at predetermined intervals (per fig. 4-5), is expanded in a diameter, and thus, is connected to the heat sinks (per page 1 of translation).
Regarding claim 14, Mitsubishi Aluminum teaches a heat exchanger (element 16, fig. 4-5) comprising the heat transfer tube according to claim 1 (see above); and
a heat sink (elements 15) which is connected to the heat transfer tube (per fig. 4-5 and page 1 of translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Aluminum (JP 2016003802).
Regarding claim 6, Mitsubishi Aluminum teaches the diffusion layer to be applied in spiral (page 7 of translation).  Since forming it in a spiral requires it to be at an angle greater 00 but less then 1800 this greatly overlaps with the claimed range (80 or greater) the claimed lead angle of the Zn diffusion layer which is spirally formed is 8° or more is obvious as mere optimization.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach nor make obvious the fins and Zn diffusion layer applied such that they would meet the claimed expression.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kimata et al. (U.S. Patent 9,964,367), Kucza (U.S. Patent 6,451,453), Koch et al. (U.S. patent 8,991,481), Werner et al. (U.S. Patent 3,665,573) teach heat transfer pipes with Zn coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763